Title: From George Washington to Jonathan Trumbull, Sr., 21 December 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Bucks County [Pa.] 21st Decr 1776

I am honored with your favor[s] of the 7th and 12th of this inst. The first chiefly relates to your wishes, that the Troops of the State of Connecticut whose time expires on the first of January, may, by intreaties and promises of reward be induced to stay beyond their times. Past experience has repeatedly convinced us, that Troops at the most favorable season of the year, and well supplied with every necessary, cannot be prevailed upon to stay a day longer than what they engaged for. If that has been the case under the circumstances I have mentioned, it cannot be expected, that men worn out with a fatiguing Campaign and in want of even necessary Cloathing at the most inclement season of the year, will, or can stay beyond their engagement. Indeed, except they would enlist anew, or consent to stay a considerable time, I think they had better go home as fast as possible, for thereby they will have time to have refreshed themselves, and when they have forgot their fatigue, they will probably enlist again time enough to take the Field in the Spring.
I have felt for our unhappy prisoners all that you express in yours of the 12th, and I have done all in my power to alleviate their distress.

Colo. Miles procured a supply of 8,000 Dollars from Congress to be laid out in necessaries for them, which I hope would afford them some relief in that respect; but whether General Howe can accommodate them better, in point of room, I will not determine. To be sure he cannot safely trust them abroad in a Country which he has but just taken possession of—I have already sent in all or most of the prisoners that were in the States of Pensylvania, Jersey and Maryland, and made a demand of such Officers in exchange, as I thought were best enti[t]led to a preference, beginning with those taken at Quebec under Generals Montgomery and Arnold. But General Howe, without paying any regard to my request, sent out such as best pleased him or who made the most urgent application—I have remonstrated sharply upon this head, & told General Howe in Express Terms, that except he will agree to send out such only as I name, I will not send any more of his prisoners in. But to this letter I have received no answer—However, that we may lose no time in getting a total exchange carried into execution, I would recommend it to you, to send all those in your State immediately to the Commanding Officer of the British Troops at Rhode Island, taking two lists of the names, Corps, and Ranks of the Officers, and number of the privates, which lists must be certified & signed by the eldest prisoner Officer, and sent in by him. One of these lists to be immediately after transmitted to me, that I may make demand of an equal number: and a line should be wrote by you, or some person deputed by you, to General Howe, desiring him not to send any of our people out in exchange for them, till I make a Requisition.
When I reflect upon what our situation in this Quarter will be in ten days from this time, I am almost led to despair As I said before, I cannot count upon those Troops whose time is to expire upon the first of January. I am then left with a few Southern Regiments allmost reduced to nothing by Sickness and Fatigue, to oppose the main body of General Howe’s Army laying close upon my Front, and most assuredly waiting for the dissolution of our Army to make as easy a conquest of the Province of Pensylvania as they have done of Jersey. I do not find the Militia of Pensylvania inclined to give me as much assistance as they are able to do were they willing, though I am endeavouring to bring them out by every means, and am making use of both threats and persuasions to gain my ends. I shall draw the new enlisted Troops together as fast as they can be collected, armed and accoutred; but much cannot be expected from that Source for some time.
If the four Regiments of Militia from your State, and the six thousand men ordered in by the State of Massachusetts should arrive at Peek kill—General Heath will have a much larger body of men than he will have any occasion for at that place, and I had determined that

they should cover the upper part of Jersey; but under my present difficulties I shall order as many as can be spared to proceed thus far. The necessity of the times must plead my excuse for calling men so far from home, and at this season of the year, who have an Enemy just landed upon their own Coasts, and have not even a Continental Regiment to assist them. But I trust they will undertake this chearfully, when they reflect, that they cannot enjoy that liberty which they have so nobly contended for while our Common Enemy maintains any footing upon any part of this Continent. I have the honor to be with the truest sentiments of Esteem & Regard Sir Your most obedient Servant

G. Washington

